UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

LESLIE MOUDIS, VERIFIED COMPLAINT

Plaintiff,
-against-

Civil No.:
UNITED STATES OF AMERICA, UNITED
STATES POSTAL SERVICE, and ROBERT T. WEST,

Defendants.

 

PLEASE TAKE NOTICE, that Plaintiff, by and through their attorneys, THE LAW
OFFICES OF MICHAEL S. LAMONSOFF, PLLC, with offices at 32 Old Slip, 8" Floor, New
York, New York 10005, complaining of the Defendants, respectfully alleges as follows:

NATURE OF THE ACTION
1. This action arises under the Federal Tort Claims, Act, 28 U.S.C. Section$ 2671 , et seq. to hold

Defendants UNITED STATES OF AMERICA, UNITED STATES POSTAL SERVICE

and ROBERT T. WEST accountable for their negligence, carelessness, and recklessness in the

ownetship and operation of a certain motor vehicle that struck a vehicle operated by Plaintiff

LESLIE MOUDIS on Old Northern Blvd near its intersection with West Shore Road, in the

Village of Roslyn, County of Nassau County, State of New York, on or about March 27, 2019,

resulting in serious and permanent personal injuries and damages to the Plaintiff LESLIE

MOUDIS.
JURISDICTION AND VENUE
This Honorable Court has jurisdiction over this action pursuant to 28 U.S.C. 1326(b), which
provides that the United States District Courts have exclusive jurisdiction of civil actions on
claims against The United States of America and The United States Postal Service fort
personal injuries and damage to property.
Venue is properly within this District under 28 U.S.C § 1402(b) because the cause of action
arose in the Eastern District of the New York and Plaintiff resides within this District.

THE PARTIES

At all times herein mentioned, the Plaintiff LESLIE MOUDIS was and still is a resident of
the County of Nassau, State of New York.
At all times herein mentioned, Defendant UNITED STATES OF AMERICA was and still
is a federal agency which comes undet the provision of the Federal Tort Claims Act.
At all times hereinafter mentioned, Defendant UNITED STATES POSTAL SERVICE, was
and still is a United States Federal Agency and business entity duly organized , formed and
existing under the laws of the UNITED STATES OF AMERICA and an independent
establishment of the executive branch of the Government of the United States as a quasi-
government agency.
That, upon information and belief, at all times hereinafter mentioned, the United States Postal
Service was and still is an agency and/or department of the Defendant, the UNITED STATES
OF AMERICA.
At all times hereinafter mentioned, Defendant ROBERT T. WEST was and still is a resident

of the County of Nassau, State of New York.
10.

11.

12.

13.

14.

15.

At all times hereinafter mentioned, Defendant ROBERT T. WEST was an employee of

Defendant UNITED STATES POSTAL SERVICE.

CONDITIONS PRECEDENT
On or about January 13, 2020, Plaintiff served upon the Defendant, UNITED STATES
POSTAL SERVICE, a sworn Claim for Damage, Injury or Death (Standard Form 95)
pursuant to the provisions of Federal Tort Claims Act, containing all of the information
requited by statute, which states, ivter alia, the appropriate federal agency, Plaintiff's date of
birth, the time and place of where the injuries and damages were sustained, together with
Plaintiffs demands for adjustments thereof. See Exhibit “1”.
More than six (6) months from the date of service of said Claim for Damage, Injury or
Death has passed and the Defendants have failed to adjudicate and/or make any
adjustments or payments thereof, and pursuant to 28 U.S.C. § 2675(a), Plaintiff elects to
consider such failure to act as a final denial of the claim.
Plaintiff LESLIE MOUDIS has exhausted all of her administrative remedies in this matter.

All conditions precedent to this action have been performed or have occutted.

AS AND FOR A FIRST CAUSE OF ACTION: NEGLIGENCE

At all times hereinafter mentioned, the Defendant, UNITED STATES OF AMERICA, was
the owner of a certain 1988 Grumman motor vehicle.
At all times hereinafter mentioned, the Defendant, UNITED STATES POSTAL SERVICE,

was the owner of a certain 1988 Grumman motor vehicle.
16.

17,

18.

19.

20.

21.

22.

At all times hereinafter mentioned, the aforementioned 1988 Grumman motor vehicle was
used by employees of the Defendant, the UNITED STATES OF AMERICA, in the course
of and within the scope of their employment.

At all times hereinafter mentioned, the aforementioned 1988 Grumman motor vehicle was
used by employees of the Defendant, the UNITED STATES POSTAL SERVICE, in the
coutse of and within the scope of their employment.

At all times hereinafter mentioned and on March 27, 2019, Defendant, ROBERT T. WEST,
was the operator of the aforementioned 1988 Grumman motor vehicle.

Upon information and belief, at all times hereinafter mentioned and on March 27, 2019,
Defendant ROBERT T. WEST, was and still is, an employee of Defendant UNITED
STATES POSTAL SERVICE.

Upon information and belief, at all times hereinafter mentioned and on March 27, 2019,
ROBERT T. WEST, operated the aforementioned 1988 Grumman motor vehicle in the
course of, and within the scope of, his employment by Defendant UNITED STATES
POSTAL SERVICE.

Upon information and belief, at all times hereinafter mentioned and on March 27, 2019,
ROBERT T. WEST, operated the aforementioned 1988 Grumman motor vehicle with the
permission and consent of its owner, Defendant UNITED STATES OF AMERICA.

Upon information and belief, at all times hereinafter mentioned and on Match 27, 2019,
ROBERT T. WEST, operated the aforementioned 1988 Grumman motor vehicle with the

permission and consent of its owner, Defendant UNITED STATES POSTAL SERVICE.
23.

24.

25,

26.

27.

28.

At all times hereinafter mentioned and on Match 27, 2019, Plaintiff LESLIE MOUDIS, was
the operator of a certain 2017 Landover motor vehicle bearing New York State license plate
number DXX2000

At all times hereinafter mentioned, Old Northern Blvd and West Shore Road, in the Village
of Roslyn, County of Nassau, State of New York, were and still are public roadways, streets
and/or thorough fates, and are used as such in common by the public at large.

On or about the March 27, 2019, Defendant ROBERT T. WEST, was operating the aforesaid
1988 Grumman motor vehicle at or near the intersection of Old Northern Blvd. and West
Shore Road in the Village of Roslyn, County of Nassau, State of New York.

On or about March 27, 2019, Plaintiffs vehicle was struck by the aforesaid United States
Postal truck operated by Defendant ROBERT T. WEST and owned by Defendant, the
UNITED STATES OF AMERICA at or near the intersection of Old Northern Blvd. and
West Shore Road in the Village of Roslyn, County of Nassau, State of New York.

On ot about March 27, 2019, Plaintiffs vehicle was struck by the aforesaid United States
Postal truck operated by Defendant ROBERT T. WEST and owned by Defendant, the
UNITED STATES POSTAL SERVICE at or near the intersection of Old Northern Blvd.
and West Shore Road in the Village of Roslyn, County of Nassau, State of New York.

The aforesaid collision and resulting injuries sustained by Plaintiff LESLIE MOUDIS were
caused by the negligence, carelessness, and recklessness of the Defendants in the ownership,
Operation, management, repair, control, and supervision of theit motor vehicle, in that they
caused, permitted and allowed their motor vehicle to be operated over and along a public

roadway without paying the requisite and proper attention to oncoming traffic at a fast,
29.

30.

excessive, and/or greater rate of speed than care and caution would permit under the
circumstances and conditions then and there existing and/or at a greater rate of speed so as
not to be able to stop, steer and/or avoid the collision. Defendants were further negligent in
failing to use an apply adequate and proper brakes, steering and signaling mechanisms; in
failing to observe and abide by the Rules of the Road; in failing to observe and/or abide by
posted speed limits; in making an improper and/or unsafe turn; in failing to yield the right of
way; in failing to operate their motor vehicle in a safe manner in light of the roadway and
traffic conditions then and there existing; in failing to exercise forbearance; in striking
Plaintiff's vehicle; in failing to keep a reasonably adequate and proper lookout and /or to be
reasonably alert at all times; in failing to stop, slow down, steer or veer so as to avoid this
collision; in failing to keep their vehicle in a safe and operable condition; and in that under all
the facts and circumstances herein enumerated, including acts of omission and commission,
Defendants wete careless, reckless, and negligent.

The aforesaid occurrence took place without any negligence on the part of the Plaintiff and
occurred solely as a result of the negligence of the Defendants.

Solely by reason of the negligence of the Defendants, the Plaintiff, LESLIE MOUDIS, was
caused to be and was violently thrown in and about the motor vehicle and against vatious
parts thereof and was caused to sustain serious and severe personal injuries; and that the
Plaintiff was rendered sick, sorte, lame, and disabled; was caused to suffer, did suffer and, upon
information and belief, will continue to suffer great bodily and mental pain; and that plaintiff
was compelled to incur divers obligations in an effort to cure herself of said injuties; and upon

information and belief, the Plaintiff's injuries are of a permanent nature.
Case 2:20-cv-05674-JMA-AYS Document1 Filed 11/20/20 Page 7 of 9 PagelD #: 7

31.

32.

33.

34.

35.

36.

As a result of the Defendant’s negligence, the Plaintiff sustained a serious injury as defined by
section 5102(d) of the NY Insurance Law, or economic loss greater than the basic economic
loss, as defined by section 5104 of the NY Insurance Law.

Defendant UNITED STATES OF AMERICA is vicariously liable for the negligence of its
agency UNITED STATES POSTAL SERVICE.

Defendant UNITED STATES OF AMERICA is vicariously liable for the negligence of its
employee ROBERT T. WEST.

Defendant UNITED STATES POSTAL SERVICE is vicariously liable for the negligence of
its employee ROBERT T. WEST.

This action falls within one or more of the exceptions enunciated in section 1602 of the New
York C.P.LR.

By reason of the foregoing, the Plaintiff, LESLIE MOUDIS, has sustained damages in the

amount of ONE MILLION ($1,000,000.00) DOLLARS.
Case 2:20-cv-05674-JMA-AYS Document1 Filed 11/20/20 Page 8 of 9 PagelD #: 8

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully demands judgment against the Defendants as follows:

In the first cause of action, judgment in favor of Plaintiff, LESLIE MOUDIS, in the sum of
ONE MILLION (1,000,000.00) DOLLARS.

All together with costs and disbursements of this action, and any other relief this Court deems

just and propet.

Dated: New York, New York
November 16, 2020
Yours, etc.,
THE LAW OFFICES OF MICHAEL S. LAMONSOFF

By:__/s
Jason Lesnevec

Attorney for Plaintiff LESLIE MOUDIS
32 Old Slip

New York, New York 10005
(212) 962-1020
Case 2:20-cv-05674-JMA-AYS Document1 Filed 11/20/20 Page 9 of 9 PagelD #: 9

ATTORNEY'S VERIFICATION

JASON LESNEVEC, an attorney duly admitted to practice before the Courts of the State of
New York, affirms the following to be true under the penalties of perjury: I am an attorney at
LAW OFFICES OF MICHAEL S. LAMONSOFF, PLLC, attorneys of record for Plaintiff,
LESLIE MOUDIS. I have read the annexed COMPLAINT and know the contents thereof, and
the same are true to my knowledge, except those matters therein which are stated to be alleged upon
information and belief, and as to those matters I believe them to be true. My belief, as to those
matters therein not stated upon knowledge, is based upon facts, records, and other pertinent
information contained in my files.

This verification is made by me because Plaintiff(s) is/are not presently in the county

wherein I maintain my offices.

DATED: New York, New York
November 16, 2020

/s
JASON LESNEVEC, ESQ

10
